DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

Status of Claims
Claims 23 and 25-26 are currently pending and under examination on the merits in the instant case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Condiotti et al. (Molecular Therapy, 2014, 22:59-68, of record) in view of Monteiro et al. (Oncotarget, 2014, 5:3428-3443, of record), Aljada (US 2016/0208337 A1, of record), Rangasamy et al. (Nature Structural & Molecular Biology, 2004, 11:650-655, of record), Jung et al. (Hepatology, 2006, 43:1042-1052, of record), Li et al. (Carcinogenesis, 2008, 29:1587-1593, of record), and Huang et al. (Oncotarget, 2014, 5:5570-5580, of record). 
Condiotti teaches that H2afz gene expression is upregulated in HCC cells and in an HCC mouse model, whose tumors “share important features with certain human HCCs”, wherein the upregulated genes including H2afz are suggested to contribute to HCC development thus can offer “new therapeutic approaches.” See the entire reference including page 66, Table 1, and Figure 4a. 
Condiotti lists H2afz (synonymous with H2AZ1) as a “significantly upregulated (>1.8-fold)” gene in five liver tumors and also lists another histone H2A family member, H2afx (synonymous with H2AX), as a “significantly upregulated” gene in four liver tumors in Table 1 by greater than 1.8-fold but does not list H2afv (synonymous with H2AZ2) as a significantly upregulated gene in Table 1. 

Monteiro discloses that expression levels of some histone H2A family members have been reported as being altered in cancer, while some histone H2A family members have not been reported as being altered in cancer such that H2AFZ and H2AFX are altered in many cancer species consistent with the teachings of Condiotti, while H2AFV has not been reported as being altered in cancer. See Table 1. 
Aljada teaches that cancer can be detected/diagnosed by quantitatively detecting two different isoforms/family members in a biological sample, wherein a subject is treated following the diagnosis. See claims 1-8. Aljada exemplifies measuring differential expression levels of Lamin A, Lamin C, Lamin A∆10, and Lamin A∆50 (progerin) in cancer cells compared to normal cells, wherein “no significant change in Lamin A mRNA expression with respect to Lamin A∆10 mRNA expression was seen” in tumor compared to normal, wherein “quantitative differences amongst lamin mRNA splice variants expression would provide reliable biomarkers for cancer or tumors.” See paragraphs 0018, 0129; Figure 3C. 
Rangasamy discloses a double-stranded “H2A.Z pre-siRNA”, which provides “inducible production of a ~22nt H2A.Z siRNA”. See pages 650-651.
Rangasamy discloses the nucleotide sequence used to make “H2A.Z pre-siRNA” as 5’ATCTGCGCGAAGAAAGGACAACAGAAGACTTGTGAAGCCACAGATGAAGTCTTCTGTTG-3’ (see page 654), wherein the underlined sequence is transcribed in cells as 5’-GAAGAAAGGACAACAGAAGACU, which is 100% identical to SEQ ID NO:2 claimed in the instant case.
See also the following pre-siRNA sequence disclosed in Supplementary Figure 2b copied below:

    PNG
    media_image1.png
    167
    561
    media_image1.png
    Greyscale

As shown above, the “siRNA” transcribed by Rangasamy’s pre-siRNA construct consists of the sense strand sequence of 5’-GAAGAAAGGACAACAGAAGACU and the antisense strand sequence that is fully complementary to the sense strand sequence. 
Jung teaches that HCC can be treated in vivo in an HCC animal model by administration of an shRNA vector transcribing/expressing a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1A, 2A, and 6A-6C. 
Li teaches that HCC can be treated in vivo in a tumor model by administration of an shRNA vector transcribing/expressing a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1B and 3D. 
Huang teaches that HCC can be treated in vivo in a tumor model by administration of a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1E and 6A-6C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Rangasamy’s anti-H2AFZ double-stranded siRNA-encoding sequence to treat HCC in an appropriate animal model after verifying a significantly increased expression level of H2AFZ HCC cells, which are also determined to have no significant expression change in H2AFV compared to a control. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to increase HCC diagnosis sensitivity and reliability by determining differential expression levels of two histone H2A family members, thereby providing an siRNA molecule targeting the overexpressed H2AFZ for HCC treatment, in vivo HCC treatment as evidenced by Jung, Li, and Huang, one of ordinary skill in the art would have reasonably pursued use of a double-stranded siRNA molecule targeted to H2AFZ in order to inhibit the expression level of the overexpressed H2AFZ in an HCC animal model by using the art-recognized H2AFZ siRNA sequence known in the art such as that of Rangasamy comprising SEQ ID NO:2 as the sense strand sequence and a complementary sequence as the antisense strand sequence, thereby arriving at the instantly claimed method with a reasonable expectation of success. 
Accordingly, claims 23 and 25-26 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments/Declaration
on June 1, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because there is no reasonable expectation of success to arrive at the claimed subject matter by pointing out the 1.132 declaration filed on June 1, 2021. Since applicant’s arguments are entirely based on and are a reiteration of the declaration, the examiner will respond to the declaration. 
The declaration under 37 CFR 1.132 filed on June 1, 2021 is insufficient to overcome the above rejection as set forth in the last Office action and as reapplied in the instant Office action because of the following reasons:
The declarant states that overexpression of a certain gene such as p53 in cancer does not necessarily mean that the cancer can be treated by inhibiting the overexpressed gene (p53) thus “there is no correlation” between inhibiting an overexpressed gene and treatment of cancer. In response, it is noted that the exemplified overexpressed gene, p53, is not an appropriate gene for treatment of cancer because p53 is a “tumor suppressor” as well acknowledged on the record by the declarant. That is, any ordinarily skilled artisan in the relevant art would know that inhibiting a “tumor suppressor” would not lead to treatment of cancer. In the instant case, the target gene that is overexpressed in hepatocellular carcinoma (HCC) is H2AFZ, which is not a “tumor suppressor” gene. The declarant did not provide any objective evidence that H2AFZ was predicted in the art to function as a tumor suppressor or that inhibition of H2AFZ was predicted in the art to have no treatment effect in HCC. Hence, declarant’s exemplification/comparison using p53 for arguing “no correlation” is not found persuasive. Note that upregulated genes including H2AFZ were suggested to contribute to HCC development in the art as taught by Condiotti and inhibiting an overexpressed gene by siRNA/shRNA in HCC was taught and known to be an HCC treatment approach as evidenced by Jung, Li, and Huang. Hence, a reasonable nexus between inhibition of H2AFZ by siRNA/shRNA and HCC treatment effect was suggested in the cited art thus there was a reasonable, if not absolute, expectation of success in treating HCC by inhibiting H2AFZ using the sequence of “H2A.Z pre-siRNA” of Rangasamy before the effective filing date. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
The declarant states “tumor associated macrophage is involved in both of cancer progression and tumor destruction.” The examiner fails to understand the relevance of this statement as it is not further elaborated on as to how targeting H2AFZ that is overexpressed in HCC is relevant to “tumor associated macrophage”, which is not a claimed limitation.
The declarant states that overexpression of miR-148a-5p and miR-335-5p, which are downregulated in cancer cells such as SNU-182, does not result in a treatment effect by providing experimental data. The declarant thus concludes that it would have not been obvious to treat HCC by inhibiting H2AFZ with a reasonable expectation of success. As an initial matter, it is noted that the declarant did not identify the source of the experimental data, nor did the declarant explain what the data in the table and four graphs mean. In addition, the examiner fails to understand the relevance of miR-148a-5p and miR-335-5p that are downregulated in cancer cells to the instantly claimed subject matter or the relevant prior art knowledge pertaining to the claimed method of inhibiting H2AFZ that is overexpressed in HCC. That is, the failure to obtain a treatment effect by overexpression of miR-148a-5p and miR-335-5p as described by the declarant is not whatsoever related to or representative of inhibiting H2AFZ that is overexpressed in HCC. The examiner is unable to understand how the data pertaining to miR-148a-5p and miR-335-5p can possibly establish the alleged lack of reasonable expectation of success in treating HCC by inhibiting H2AFZ. In addition, note that declarant’s conclusion for the alleged nonobviousness due to lack of reasonable expectation of success without commensurate, persuasive, objective evidence has little or no weight. 
“In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).” (emphasis added). See MPEP §716.01(c)III.
In view of the foregoing, the 1.132 declaration filed on June 1, 2021 fails to provide objective, documentary evidence for the asserted lack of reasonable expectation of success in arriving at the claimed method over the combined teachings of the cited references and the knowledge/skills disclosed therein. 


Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635